PRESENT: Lemons, C.J., Goodwyn, Millette, Mims, McClanahan, and
Powell, JJ., and Koontz, S.J.

TONY WILLIAMS
                                              OPINION BY
v.   Record No. 141046              CHIEF JUSTICE DONALD W. LEMONS
                                            April 16, 2015
COMMONWEALTH OF VIRGINIA


                FROM THE COURT OF APPEALS OF VIRGINIA

      In this appeal, we consider whether the Court of Appeals

erred by "inferring" that the trial court took judicial notice

that the situs of an offense was within its territorial

jurisdiction.    We also consider under what circumstances an

appellate court may properly take judicial notice of a fact not

clearly noticed in the trial court.     Finally, we decide whether

the evidence was sufficient to prove venue in this case.

                         I. Facts and Proceedings

      The appellant, Tony Williams ("Williams"), was tried in

the Circuit Court of the City of Norfolk ("trial court") and

convicted of possession with intent to distribute cocaine

(third offense) in violation of Code § 18.2-248.     At trial,

Norfolk Police Investigator Issoufou Boubacar ("Investigator

Boubacar") testified that he was working as an undercover

narcotics officer on the night of March 1, 2013, when he came

into contact with Williams in the 1700 block of O’Keefe Street,

which he testified is located in the City of Norfolk.
Investigator Boubacar told Williams he wanted to buy "hard" 1

cocaine, and Williams "agreed to assist . . . in buying [the]

crack cocaine."

     Williams got into Investigator Boubacar's vehicle and

instructed him "to drive to the 800-block of Fremont Street."

Investigator Boubacar testified that the two men "drove over

there."   Once they arrived, Investigator Boubacar told Williams

he wanted to buy 20 dollars' worth of cocaine and gave Williams

20 dollars of "Norfolk City recorded money."

     Investigator Boubacar watched Williams get out of the

vehicle and meet another man to make the purchase.   Williams

and the other individual were approximately 10 to 15 feet away

from Investigator Boubacar during the transaction.   When

Williams returned to the vehicle, he handed Investigator

Boubacar "two plastic [bags] containing [an] off-white hard

substance," which later testing confirmed to be approximately

0.2 grams of cocaine, a Schedule II controlled substance.

Williams then instructed Investigator Boubacar to return to the

1700 block of O'Keefe Street.   When Investigator Boubacar and

Williams returned to that location, an arrest team took

Williams into custody.




     1
       Testimony explained that "hard" is a street name for
crack cocaine.

                                2
     At the conclusion of the Commonwealth's evidence, Williams

moved to strike on two grounds: (1) that the Commonwealth

failed to present sufficient evidence to establish chain of

custody 2 and (2) that the Commonwealth failed to prove venue. 3

Williams argued that the Commonwealth failed to establish venue

because, while Investigator Boubacar testified that the initial

place of meeting – the 1700 block of O'Keefe Street – was in

Norfolk, the Commonwealth never proved that the 800 block of

Fremont Street was also located within the corporate limits of

the City of Norfolk.   Williams maintains that the evidence

established that all the elements of the offense were committed

in the 800 block of Fremont Street, therefore, the evidence was

insufficient to prove venue.

     The Commonwealth responded by arguing that Investigator

Boubacar's testimony was sufficient for the trial court to take

judicial notice of venue, stating, "I think it's reasonable for

the Court to take judicial notice that [Investigator Boubacar

and Williams] were still within the City of Norfolk" when the

drug transaction took place because Investigator Boubacar had

testified "to initially coming into contact with the defendant

     2
       This question is not before the Court.
     3
       While want of venue is properly raised by a motion to
dismiss the indictment, we have impliedly upheld the use of a
motion to strike the evidence to challenge venue. See Randall
v. Commonwealth, 183 Va. 182, 185, 31 S.E.2d 571, 572 (1944).
In the present case, the Commonwealth has not challenged the
procedural mechanism used in raising this issue.

                                3
in the City of Norfolk on O'Keefe Street, and . . . to the

relatively short drive to Fremont Street."      The trial court

overruled both motions to strike at the conclusion of the

parties' arguments, stating, "I overrule the motions," without

commenting on judicial notice.

     Williams presented no evidence and renewed his motions to

strike, which the trial court again denied.      The court

immediately thereafter found the defendant guilty of the

offense and ordered a presentence report.      On August 16, 2013,

following presentation of the presentence report, the trial

court sentenced Williams to ten years' imprisonment, and an

additional one year suspended conditioned on one year of post-

release supervision.

     Williams appealed to the Court of Appeals and assigned

error to the trial court's finding that the Commonwealth

presented sufficient evidence to establish venue.      In a

published opinion, the Court of Appeals affirmed Williams's

conviction, holding that it could infer that the trial court

had taken judicial notice of the fact that the 800 block of

Fremont Street is located within the corporate limits of the

City of Norfolk and, therefore, the evidence was sufficient to

prove venue.   Williams v. Commonwealth, 63 Va. App. 458, 466-

67, 758 S.E.2d 553, 557 (2014).       The Court of Appeals held that

while the trial court never explicitly stated that it was


                                  4
taking judicial notice of the fact that the 800 block of

Fremont Street was in Norfolk, in overruling William's motion

to strike on venue, the Commonwealth specifically requested the

trial court to do so and, therefore, it "can be safely

inferred" that the trial court took judicial notice of that

fact.    Id. at 466, 758 S.E.2d at 557.

        Williams appealed the judgment of the Court of Appeals to

this Court, and we awarded an appeal on the following

assignments of error:

  1. The Court of Appeals erred in ruling that the trial court
     had taken judicial notice that the situs of the possession
     with intent to distribute was within the City of Norfolk
     and therefore within the territorial jurisdiction of the
     Court.

  2. The Court of Appeals erred in finding that the trial court
     had venue over the offense of conviction because the
     evidence of record did not establish a strong presumption
     that the offense was committed within the territorial
     jurisdiction of the trial court.

                            II.   Analysis

                     A. Venue and Judicial Notice

        The burden is on the Commonwealth to establish venue.

Ware v. Commonwealth, 214 Va. 520, 522, 201 S.E.2d 791, 793

(1974).    A criminal charge cannot be sustained unless the

evidence furnishes the foundation for a "strong presumption"

that the offense was committed within the territorial

jurisdiction of the court.     Harding v. Commonwealth, 132 Va.
5
543, 548, 110 S.E. 376, 378 (1922); Butler v. Commonwealth, 81
Va. 159, 163 (1885).

     "The taking of judicial notice is generally within the

discretion of the trial court."       Ryan v. Commonwealth, 219 Va.
439, 446, 247 S.E.2d 698, 703 (1978).      However, the question

whether the Court of Appeals erred by inferring that the trial

court took judicial notice that the situs of the offense was

within the corporate limits of the City of Norfolk is a mixed

question of law and fact, which this Court reviews de novo.

See Commonwealth v. Morris, 281 Va. 70, 76, 705 S.E.2d 503, 505

(2011)("We review questions of law de novo, including those

situations where there is a mixed question of law and

fact")(internal quotation marks and citation omitted).

     "Judicial notice is a short cut to avoid the necessity for

the formal introduction of evidence in certain cases where

there is no need for such evidence."      Williams v. Commonwealth,

190 Va. 280, 291, 56 S.E.2d 537, 542 (1949).      Whether a trial

court will exercise its discretion to take judicial notice of a

fact "depends partly on the nature of the subject, the issue,

the apparent justice of the case, partly on the information of

the court and the means of information at hand, and partly on

the judicial disposition."   Randall v. Commonwealth, 183 Va.
182, 186, 31 S.E.2d 571, 572 (1944).




                                  6
     It is well-established that a trial court may take

"judicial notice of geographical facts that are matters of

common knowledge, or shown by maps in common use."    McClain v.

Commonwealth, 189 Va. 847, 853, 55 S.E.2d 49, 52 (1949).     Such

notice may supplement other facts proved to establish venue, or

in some circumstances, "the judge may, by judicial notice,

dispense with proof" of venue.   See Randall, 183 Va. at 188, 31

S.E.2d at 573 (holding that a trial court did not abuse its

discretion in taking judicial notice of the fact that the half-

way house referred to in evidence was located in York County,

because the trial court's "certificate [was] a statement that

its location in that county was a matter of wide public

knowledge" within the limits of that court's territorial

jurisdiction).

     i.   Taking Judicial Notice in Trial Court

     In Keesee v. Commonwealth, 216 Va. 174, 217 S.E.2d 808

(1975), the evidence at trial proved that all of the offenses

took place at "'Hill's Department Store' and on its adjacent

parking lot" but no evidence was offered to prove that "Hill's

Department Store" was located in the City of Lynchburg. 216
Va. at 175, 217 S.E.2d at 809-10.    We recognized that

geographical facts that are matters of common knowledge in a

jurisdiction can be judicially noticed, but stated that in this

case "the record fail[ed] to show that the trial court took


                                 7
judicial notice of the location of the store property."    Id. at

175, 217 S.E.2d at 810.   Because the record failed to show that

judicial notice of the store's location had been taken by the

trial court, the evidence was insufficient to establish venue,

and the conviction was reversed and remanded.   Id.

     As the Court of Appeals has correctly observed, Keesee

stands for the proposition that

     [while] a trial court need not intone the words
     "judicial notice" in order to notice a fact, the
     evidence, the arguments of the parties and the
     statements of the trial court must demonstrate
     clearly that the trial court has taken judicial
     notice of the fact before a party may rely upon such
     notice on appeal.

Edmonds v. Commonwealth, 43 Va. App. 197, 201, 597 S.E.2d 210,

212 (2004)(quoting Dillard v. Commonwealth, 28 Va. App. 340,

346-47, 504 S.E.2d 411, 414 (1998)); see also Sutherland v.

Commonwealth, 6 Va. App. 378, 383, 368 S.E.2d 295, 298 (1988).

     Turning to the record in this case, the Commonwealth

argued to the trial court:

     Investigator Boubacar did testify initially to coming
     into contact with the defendant in the City of
     Norfolk on O'Keefe Street, and I believe testified to
     the relatively short drive to Fremont Street. Based
     on that, Your Honor, I think it's reasonable for the
     Court to take judicial notice that they were still
     within the City of Norfolk.

(Emphasis added.)   While the Commonwealth asked the trial court

to take judicial notice "that [Investigator Boubacar and

Williams] were still in the City of Norfolk" when the offense


                                  8
occurred, the Commonwealth did not argue that the location of

the 800 block of Fremont Street was a matter of common

knowledge, nor did the Commonwealth request that the trial

court take judicial notice that the address was located within

the corporate limits of the City of Norfolk by reference to a

map of common use.   The Commonwealth argued that the evidence

already in the record was sufficient for the trial court to

find that venue had been established.

     Because the trial court subsequently denied the motion to

strike the evidence on venue without commenting on the issue of

judicial notice, we are unable to discern whether the trial

court decided to take judicial notice of the location of the

offense, or whether the trial court simply accepted the

Commonwealth's sufficiency argument on the issue of venue,

based upon the evidence adduced from testimony.

     Additionally, because the trial court did not indicate

that it was taking judicial notice of the fact that the 800

block of Fremont Street was within its territorial

jurisdiction, it deprived Williams of the opportunity to object

to the trial court's action or dispute the accuracy of any

"facts" noticed prior to the trial court's ruling on his

motion.   See Va. R. Evid. 2:201(c)(a party is entitled upon

request "to an opportunity to be heard as to the propriety of

taking judicial notice").   Cf. State Farm Mut. Auto. Ins. Co.


                                9
v. Powell, 227 Va. 492, 497, 318 S.E.2d 393, 395 (1984)(holding

that the trial court erred in taking judicial notice sua sponte

of certain facts that were not included in the parties'

stipulation because "State Farm had no prior opportunity to be

heard either to dispute the 'facts' or to object to the court's

action").   Therefore, we hold that the Court of Appeals erred

in inferring that the trial court had taken judicial notice

that the situs of the offense was located within its

territorial jurisdiction.

     ii.    Taking Judicial Notice in Appellate Court

     While we have determined that we cannot hold that the

trial court took judicial notice that the situs of the offense

was within the City of Norfolk, that does not end our analysis.

The Court of Appeals also observed in a footnote, and the

Commonwealth has argued on appeal to this Court, that an

appellate court also "has the discretionary power to take

judicial notice of the official municipal street maps of the

City of Norfolk."    Williams, 63 Va. App. at 466-67 n.6, 758
S.E.2d at 557 n.6.

     Rule 2:201(b) states: "Judicial notice may be taken at any

stage of the proceeding."   We have recognized that appellate

courts may take judicial notice of geographical facts that are

so well known that they are matters of common knowledge in the

Commonwealth.   See, e.g., Buttery v. Robbins, 177 Va. 368, 374,


                                 10
14 S.E.2d 544, 546 (1941)(taking judicial notice that the

"Skyline Drive is in the Shenandoah National Park" because

"[t]hat is a matter of common knowledge").    However, as we

stated in Keesee, there is a range of procedural postures in

which issues arise, and the existence of differing records, and

hence some geographical facts will not be the subject of

judicial notice on appeal.   See 216 Va. at 175, 217 S.E.2d at

810 (reversing conviction because the record did not show that

the location of "Hill Department Store" was a "matter of common

knowledge susceptible of being judicially noticed").    We have

also declined to take judicial notice of certain documents when

they were not relied upon in the trial court.     See Commonwealth

v. Woodward, 249 Va. 21, 23, 452 S.E.2d 656, 657 (1995).

     The fact that the 800 block of Fremont Street is in the

City of Norfolk is not a matter of common knowledge susceptible

of being judicially noticed by this Court.    While it is true

that a street address is a geographical fact that is typically

ascertainable by reference to a map of common use, no map was

proffered or referenced in the trial court.   In this case we

will not exercise our discretion to take judicial notice.

                 B. Sufficiency of the Evidence

     On appeal, we review "whether the evidence, when viewed in

the light most favorable to the Commonwealth, is sufficient to




                               11
support the [trial court's] venue findings."   Cheng v.

Commonwealth, 240 Va. 26, 36, 393 S.E.2d 599, 604 (1990).

     Code § 19.2-244 provides that "the prosecution of a

criminal case shall be had in the county or city in which the

offense was committed."   As noted earlier, the Commonwealth has

the burden "to prove venue by evidence which is either direct

or circumstantial."   Pollard v. Commonwealth, 220 Va. 723, 725,

261 S.E.2d 328, 330 (1980).   Such evidence, when viewed in the

light most favorable to the Commonwealth, must give rise to a

"'strong presumption' that the offense was committed within the

jurisdiction of the court."   Meeks v. Commonwealth, 274 Va.
798, 802, 651 S.E.2d 637, 639 (2007)(quoting Cheng, 240 Va. at

36, 393 S.E.2d at 604).

     "The failure to clearly prove venue is usually due to

inadvertence, flowing naturally from the familiarity of court,

counsel, witnesses, and jurors with the locality of the crime";

therefore this Court "will generally and properly lay hold of

and accept as sufficient any evidence in the case, direct or

otherwise, from which the fact may be reasonably inferred."

Randall, 183 Va. at 187, 31 S.E.2d at 573 (quoting West v.

Commonwealth, 125 Va. 747, 750, 99 S.E. 654, 654-55 (1919) and

Byrd v. Commonwealth, 124 Va. 833, 839, 98 S.E. 632, 634

(1919)).




                                12
     Neither the allegation of venue set forth in the

indictment, nor the fact that the Norfolk police conducted the

investigation in this case, standing alone, may support an

inference that the crime took place within the trial court's

territorial jurisdiction.   See Keesee, 216 Va. at 175, 217
S.E.2d at 810 ("The mere fact that the local police department

was involved in the investigation of the crimes and that

warrants recited proper venue, standing alone as they do here,

will not suffice.").

     The Commonwealth failed to present evidence concerning

whether the 800 block of Fremont Street, where Williams

possessed and sold the crack cocaine, is located within the

City of Norfolk.   Although the Commonwealth argued to the trial

court that Investigator Boubacar had "testified to the

relatively short drive to Fremont Street" from O'Keefe Street,

the evidence does not support this argument.    Investigator

Boubacar testified that he met Williams in the 1700 block of

O'Keefe Street, in the City of Norfolk; that he and Williams

"drove over there," – referring to the 800 block of Fremont

Street; and that after the transaction was completed they

returned to the 1700 block of O'Keefe Street, where an arrest

team took Williams into custody.     Williams's signed confession

introduced into evidence only indicates that he met

Investigator Boubacar in the 1700 block of O'Keefe Street and


                                13
does not mention the 800 block of Fremont Street or whether the

crime occurred within the City of Norfolk.    Nothing in the

record indicates the distance between the two locations, the

route of travel, or even the duration of the entire encounter.

     Even with all reasonable inferences drawn in the light

most favorable to the Commonwealth, we hold that this evidence

was insufficient to create a "strong presumption" that the

offense was committed in the City of Norfolk.   Therefore, the

Commonwealth failed to meet its burden of proof regarding venue

in this case.

                          III.   Conclusion

     The record does not clearly reflect that the trial court

took judicial notice that the situs of the offense was within

the corporate limits of the City of Norfolk, and absent such

judicial notice, the evidence was insufficient to prove venue.

Therefore, we will reverse the judgment of the Court of

Appeals.

     However, "[p]roof of venue . . . is not regarded as

material, so far as the merits of the prosecution are

concerned, and so the allegation of venue is not a part of the

crime."    Randall, 183 Va. at 187, 31 S.E.2d at 573.   Because

failure to offer proof establishing proper venue "did not stem

from evidentiary insufficiency with respect to the guilt or

innocence of the defendant," Pollard, 220 Va. at 726, 261
14
S.E.2d at 330, we will remand the case to the Court of Appeals

with directions that it remand the case to the circuit court

for a new trial, if the Commonwealth be so advised.

                                           Reversed and remanded.



JUSTICE POWELL, with whom JUSTICE McCLANAHAN joins, dissenting.

     I respectfully disagree with the majority’s conclusion

that the Court of Appeals erred by “inferring” that the trial

court took judicial notice that the situs of the offense was

within the City of Norfolk.   In my opinion, the trial court

implicitly took judicial notice of venue by overruling

Williams’ motion to strike the Commonwealth’s evidence after

the Commonwealth stated the trial court could and should take

judicial notice that the 800 block of Fremont Street is located

within the boundaries of the City of Norfolk.

     As the majority recognizes, the trial court did not need

to explicitly state it was taking judicial notice of the

location of Fremont Street.

          “[A] trial court need not intone the words
          ‘judicial notice’ in order to notice a
          fact, [however] the evidence, the arguments
          of the parties and the statements of the
          trial court must demonstrate clearly that
          the trial court has taken judicial notice
          of the fact before a party may rely upon
          such notice on appeal.”




                                15
Edmonds v. Commonwealth, 43 Va. App. 197, 201, 597 S.E.2d 210,

212 (2004) (emphasis omitted) (quoting Dillard v. Commonwealth,

28 Va. App. 340, 347, 504 S.E.2d 411, 414 (1998)).     Here the

evidence, the arguments of counsel, and the statements of the

trial court all clearly demonstrate that the trial court took

judicial notice of the location of the 800 block of Fremont

Street.    Therefore, I would affirm the judgment of the Court of

Appeals.

     The evidence in this case shows that Norfolk Police

Investigator Boubacar met Williams on O’Keefe Street in the

City of Norfolk and arranged the drug deal.     The deal itself

occurred on the 800 block of Fremont Street.     Williams was

indicted in the City of Norfolk.      The trial court did not

question whether the 800 block of Fremont Street was outside of

the City of Norfolk once Williams raised the venue issue.       The

addition of the street name draws a distinction between

evidence that is insufficient to support the inference, and

evidence that is sufficient for that purpose.

     Indeed, our jurisprudence clearly supports a finding that

the evidence is sufficient to support an inference when the

street name is provided, coupled with the often pronounced

legal principle that

            [a] trial court may take judicial notice of
            those facts that are either (1) so
            “generally known” within the jurisdiction


                                 16
             or (2) so “easily ascertainable” by
             reference to reliable sources that
             reasonably informed people in the community
             would not regard them as reasonably subject
             to dispute.

Taylor v. Commonwealth, 28 Va. App. 1, 7-8, 502 S.E.2d 113,

116, (1998) (quoting Ryan v. Commonwealth, 219 Va. 439, 445,

247 S.E.2d 698, 703 (1978)) (citing 2 McCormick on Evidence

§ 328 (John William Strong ed., 4th ed. 1992); Charles E.

Friend, The Law of Evidence in Virginia, § 19-2 (3d ed. 1988)).

     In West v. Commonwealth, 125 Va. 747, 99 S.E. 654 (1919),

we stated:

             [i]n the case at bar there is no direct
             proof that the crime was committed at
             Petersburg, but the following circumstances
             fully warrant the inference that it did
             take place there: The indictment charged
             that the property was stolen in the city of
             Petersburg, and belonged either to E. A.
             Robertson or to his wife. The case was
             tried at Petersburg, and the witness
             Worrell testified that he was employed as a
             detective with “the local police force,”
             went with Wilkerson, another police
             officer, to investigate the case, found the
             stolen property at the prisoner’s home,
             then went to the home of Mrs. Robertson and
             brought her to the prisoner’s home to
             identify the property. Wilkerson testified
             “that he was employed as a detective with
             the local police department, and went to
             see Mrs. E. A. Robertson in response to a
             telephone call from her advising him that
             certain articles were missing from her
             home, and went with the officer, Worrell,
             to the home of Frances West and found the
             alleged stolen articles there; that he
             remained at her home while Officer Worrell
             went to get Mrs. Robertson to identify the


                                  17
          various stolen articles.” C. E. Perkinson
          testified “that he was employed as a
          detective with the local police department,
          and assisted in the investigation of the
          West case.” E. A. Robertson and wife
          testified that the property was stolen from
          their home on Sycamore street.

Id. at 750-51, 99 S.E. at 655.   From these facts, this Court

upheld a finding of venue stating,

          [t]he record in this case shows that the
          court, counsel, jurors and witnesses must
          necessarily have been familiar with the
          location of the Robertson home on Sycamore
          street.

Id. at 752, 99 S.E. at 655.   The Court also noted that the

facts in West “raise[d] a violent presumption that the

Robertson house was within the local jurisdiction of the court,

and we do not feel warranted in reversing the judgment upon

this point.”   Id.

     A review of the evidence in West demonstrates that in

addition to testimony regarding the location charged in the

indictment and the fact that police officers from the relevant

jurisdiction investigated the crime, the only other fact

related to the issue of venue was a street name.

     Keesee v. Commonwealth, 216 Va. 174, 217 S.E.2d 808

(1975), provides additional support for the proposition that

evidence of venue set forth in the indictment and evidence that

the local police department conducted the investigation,

coupled with a street name and the fact that a trial court may


                                 18
take judicial notice of facts that are “generally known” or

“easily ascertainable” are sufficient to establish venue.

Ryan, 219 Va. at 445, 247 S.E.2d at 703.   In finding the facts

establishing that the local police department investigated the

crime, the car was towed to the local impound lot, and the

warrants identified the city and the name of the establishment

were insufficient, we specifically stated, “[t]he record fails

to reveal even the street on which the store is located.”

Keesee, 216 Va. at 175, 217 S.E.2d at 810 (emphasis added).

The clear implication was that this fact would have made a

difference to the Court’s decision.

     Similarly, in Hart v. Commonwealth, 131 Va. 726, 109 S.E.
582 (1921), emphasis was placed upon the fact that the victim

lived “on a certain road,” was “going along said road from her

home toward her place of work . . . , and that the point in the

road at which she was assaulted was on the side of the road

‘coming to Staunton.’”   Id. at 735, 109 S.E. at 584.    The Court

found that “when the facts proved . . . are considered along

with the fact of which the court will take judicial notice

. . . it appears that the venue has been proved by the

Commonwealth beyond any reasonable doubt.”   Id. at 739, 109

S.E. at 586.   The Court also noted that

          it is a geographical fact, shown by any map
          in common use, and thus a matter of common
          knowledge, that the city of Staunton is


                                19
           located within the county of Augusta, and
           is so located therein that the county of
           Augusta surrounds, and, beyond all
           question, extends for a distance of over
           fifteen miles to the west of the corporate
           limits of the city of Staunton. The court
           will, therefore, take judicial notice of
           that fact.

Id. at 735-36, 109 S.E. at 584-85.   Therefore, the evidence

supports a finding that the trial court took judicial notice of

venue and properly did so.

     Likewise, in the instant case, the arguments of the

parties and the statements of the trial court demonstrate that

the trial court took judicial notice of the fact of venue.     At

the conclusion of the Commonwealth’s case, Williams made a

motion to strike on two bases, venue and chain of custody.     In

response to the venue argument, the Commonwealth made one

assertion, that the trial court should take judicial notice of

the location of the 800 block of Fremont Street.   With only one

argument raised regarding venue and one response given, the

trial court’s response was, “I overrule the motions.”   As the

Court of Appeals found, the only logical conclusion is that the

trial court, in response to the venue challenge, actually took

judicial notice that the 800 block of Fremont Street is in

Norfolk.

     State Farm Mutual Automobile Insurance Co. v. Powell, 227
Va. 492, 318 S.E.2d 393 (1984) is inapposite because in that



                                20
case, the trial court took judicial notice of certain facts sua

sponte, thereby depriving the defendant of the opportunity to

be heard and to object.    Id. at 497-98, 318 S.E.2d at 395.

Here, Williams was heard and indeed raised the issue of venue.

The Commonwealth’s only response was to ask the trial court to

take judicial notice of the fact of venue.   After overruling

Williams’ motion, the trial court asked, “Anything else, Mr.

Pollack?” to which Williams’ counsel responded, “No, Your

Honor.”   Clearly, Williams had an opportunity to be heard, to

dispute the facts, and to object.

       Therefore, the evidence indicates that the trial court

took judicial notice of the fact of venue and that based on our

precedent, it properly did so.   See Hart, 131 Va. at 735-36,

739, 109 S.E. at 584-86; West, 125 Va. at 750-52, 99 S.E. at

655.   I would therefore find that the Court of Appeals did not

err in affirming the trial court’s judgment and would decline

to address Williams’ second assignment of error as moot.




                                 21